        Case 3:20-cr-00264-JBA Document 42 Filed 06/09/21 Page 1 of 14




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

  UNITED STATES OF AMERICA,
                                                         Crim. No. 3:20cr264 (JBA)
           v.

  WILLIAM TISDOL                                         June 9, 2021



                RULING GRANTING DEFENDANT’S MOTION TO SUPPRESS
         Defendant Tisdol was indicted on one count of possession of a firearm with an

obliterated serial number, in violation of 18 U.S.C. §§ 922(k), on December 29, 2020

(Indictment [Doc. # 1]). In anticipation of the Government’s use of evidence from his

phone at trial, Mr. Tisdol brings this motion to suppress all evidence from one red-

colored Apple iPhone, arguing that the device was unlawfully seized, the Government

impermissibly delayed requesting a warrant, and that the warrant, as issued, was

unconstitutionally broad. (Def.’s Mot. to Suppress [Doc. # 17] at 1.) The Government

opposes. (Gov’t’s Mem. in Opp. [Doc. # 21].) An evidentiary hearing regarding the

constitutionality of the search and seizure of the phone was held on May 25, 2021.

For the reasons that follow, the Court concludes that law enforcement impermissibly

delayed seeking a search warrant and the good faith exception to suppression is

inapplicable. Thus, evidence obtained from the unconstitutional search of the phone

is suppressed.

   I.       Background

         Mr. Tisdol was shot on September 9, 2020 while sitting with his girlfriend in a

car outside of his grandmother’s house. Bleeding, he retreated inside the house,

where he collapsed and was found in critical condition by emergency medical

responders. He was transferred to the hospital where doctors stabilized him, despite

his life-threatening injuries. While hospitalized, Mr. Tisdol was arrested on a pending
     Case 3:20-cr-00264-JBA Document 42 Filed 06/09/21 Page 2 of 14




state warrant for unrelated charges of armed robbery, kidnapping, and unlawful

discharge and possession of a firearm. Upon release from the hospital, he was

transferred to the MacDougall-Walker Correctional Institution where he remains

detained today.

       While Mr. Tisdol was being transported to and treated at the hospital, Hartford

Police Department (HPD) Detectives Scott Parker and Jaegar Thomas, who is also

designated as a Task Force Officer on financial and economic crimes with the FBI,

arrived at the scene to conduct an initial investigation. Detective Parker was assigned

as lead investigator. Detective Thomas had a special interest in the incident because

he had an active arrest warrant for Mr. Tisdol for unrelated federal retail theft

charges. Detective Thomas had spent the morning on the same street as the shooting

incident looking for Mr. Tisdol but had returned to HPD Headquarters after coming

up empty-handed. After hearing Mr. Tisdol’s name on the dispatch radio, Detective

Thomas reported to the scene to help with the investigation and identify Mr. Tisdol,

but he had already been transported to the hospital by the time Detective Thomas

arrived.

       Two types of shell casings and a single firearm with an obliterated serial

number were recovered beside the car, alongside a pool of blood that trailed into

Defendant’s grandmother’s house. Inside the house and beneath where Mr. Tisdol

had collapsed, the police recovered a red iPhone 11. No one in the home claimed the

phone, so HPD seized it, along with the firearm, as crime scene evidence.

       DNA samples taken from the recovered firearm and buccal swabs taken from

Mr. Tisdol were sent to the State of Connecticut Department of Emergency Services

and Public Protection Division of Scientific Services (“State Lab”) for testing on

September 17, 2020. On November 4, 2020, the State Lab released its results to the

HPD identifying Mr. Tisdol’s DNA as a very strong match for that found on the gun. In


                                          2
     Case 3:20-cr-00264-JBA Document 42 Filed 06/09/21 Page 3 of 14




response, HPD Detective Parker submitted a warrant application to Connecticut

Superior Court for Mr. Tisdol’s arrest for unlawful gun possession.

       For unexplained reasons, Detective Thomas only became aware of the DNA

results on December 4, 2020. After learning of the results, Detective Thomas opened

a federal investigation into the firearm with the obliterated serial number, withdrew

Detective Parker’s application for the state arrest warrant, and, on December 8, 2020,

sought a federal search warrant for the phone that was in HPD custody. The

application for the warrant was granted on December 14, 2020, and the phone and

signed search warrant were given to Mr. Emanuel Hatzikostas, a senior digital

forensic investigator with the FBI, about a week later.

       Detective Thomas’s affidavit submitted in support of the application for the

search warrant states that the contents were “based on information that I personally

learned or observed, as well as information that I obtained from other law

enforcement sources.” (Affidavit [Doc. # 18] ¶ 3). However, an unusual footnote to

the affidavit states:

       The Government submits that the amount of time from seizure of the device
       to present has not been unreasonable under United States v. Smith, 967 F.3d
       198, 202 (2d Cir. 2020). In concluding that a 31-day delay was too long, the
       Smith Court articulated four factors in determining whether a delay is
       reasonable: (1) the length of the delay; (2) the importance of the seized
       property to the defendant; (3) whether the defendant had a reduced property
       interest in the seized item; and (4) the strength of the Government’s
       justification for the delay. First, the length of “delay” is only four days if
       measuring from the time that the undersigned affiant learned of the DNA link
       (December 4) to the time that a search warrant appointment was first
       requested (December 8). Second, the Government concedes that the
       importance of the cell phone to the defendant is significant. Third, the
       defendant has a substantially, if not totally, reduced property interest in the
       Target Telephone . . . . Fourth, the justification for delay is strong since the link
       between the TISDOL’s DNA and the firearm in question was a critical
       component of the probable cause analysis outlined in this affidavit, in that it
       shows that TISDOL is responsible for a violation of 18 U.S.C. § 922(k) involving
       the Diamondback Model DB380 (as opposed to his assailant(s)). Although the
       DNA report itself is dated November 4, 2020, the affiant [Detective Thomas]

                                            3
     Case 3:20-cr-00264-JBA Document 42 Filed 06/09/21 Page 4 of 14




       received the report from the officers assigned to the shooting investigation on
       December 4, 2020 and requested a search warrant appointment within two
       business days. Similarly, the Hartford PD officer [Detective Parker] who provided
       the undersigned affiant with the report confirmed, after discussion with the
       undersigned affiant, that he would be seeking a state arrest warrant related to
       the firearm on December 4, 2020.

(Id. at 8 n.3) (emphasis added). The facts contained in the footnote are at odds with

the hearing testimony. Both detectives testified that Detective Parker sought the state

arrest warrant prior to Detective Thomas’s viewing of the State Lab report and that,

after seeing the results of the report, Detective Thomas withdrew the state warrant

application so that he could pursue the unlawful firearm possession charge federally.

       The affidavit opines that the delay should be measured from the day that

Detective Thomas learned of the DNA results, December 4, until he submitted the

warrant on December 8, even though HPD had the results as of November 4 and had

had the firearm from the time it was seized on September 9. At the hearing, Detective

Thomas testified that he was concerned about the length of the delay when he applied

for the search warrant and had explained the reason for it to the magistrate judge.

However, upon closer questioning, Detective Thomas clarified that he did not give a

specific explanation for the delay to the magistrate judge because there was none.

Nevertheless, when shown his affidavit by the Government, Detective Thomas then

testified that he had included significant analysis about the delay in his affidavit,

referring to the footnote, which he acknowledged he received assistance in drafting.

Detective Thomas did not offer any further clarity about what he had actually

explained to the magistrate judge beyond that which was included in the footnote of

the affidavit.1


1Detective Thomas also did not identify any aspect of the subject phone’s contents
which he excluded from the search authorization sought, testifying that he believed
that all of the data held in the phone could contain evidence that might connect Mr.
Tisdol to the firearm.
                                           4
     Case 3:20-cr-00264-JBA Document 42 Filed 06/09/21 Page 5 of 14




       Mr. Hatzikostas, a digital forensic examiner with the Federal Bureau of

Investigation (FBI), testified that he extracted data from the iPhone in two steps –

first he utilized the hardware GreyKey to pull all the physical data from the phone,

and then he employed the software Cellebrite to transform the hard data into

readable content for analysis by investigators. Mr. Hatzikostas stated that, although

there was no way to limit the type or breadth of hard data extracted from the phone

using GreyKey, once Cellebrite converted it to viewable content, he could have limited

the content that he chose to share with the detectives. However, because the warrant

authorized a complete extraction without any temporal or data-type restrictions, Mr.

Hatzikostas included the entire viewable contents of the phone in his report to

Detective Thomas.

       Defense expert witness Mr. James Oulundsen, a registered forensic

investigator with almost twenty years of experience in the field, testified that the

GreyKey hardware is used to extract data from locked phones but that he, as an expert

retained by criminal defense counsel, is prohibited from purchasing the GreyKey

hardware as the company will only sell to law enforcement. He further explained how

law enforcement could have conducted a more targeted digital search using Cellebrite

after using GreyKey to get the phone’s passcode. While GreyKey offered a complete

extraction of the phone’s contents, Cellebrite could limit what the forensic

investigator viewed to conform to any search warrant limitations.

       Defendant challenges the delay between the phone seizure and the request for

a warrant and the breadth of the warrant as impermissible violations of the Fourth

Amendment. In response, the Government argues that both the initial seizure of the

phone and the length of delay in securing the warrant were within the bounds of the

Fourth Amendment, and that the warrant was not overbroad because it permitted

law enforcement to obtain the most complete set of data from the phone.


                                          5
      Case 3:20-cr-00264-JBA Document 42 Filed 06/09/21 Page 6 of 14




    II.      Discussion

          a. Constitutionality of the initial seizure

          Defendant raises three arguments to support his contention that the initial

seizure was unlawful. He argues that the seizure was not part of a search incident to

arrest because Tisdol was a victim, not a potential offender, at the time the phone was

seized and that neither the exigency nor plain view exceptions to the warrant

requirement apply. (Def.’s Mem. at 5-9.) The Government argues that the initial

seizure was justified by the exigent circumstances of the shooting scene and to

prevent the destruction of evidence. (Gov’t’s Opp. at 8-9.) It further argues that,

although Mr. Tisdol was not arrested initially at the scene of the crime, he was placed

under arrest soon thereafter and the phone should therefore be treated as a seizure

incident to arrest. (Id. at 10-11.)

          Neither the Defendant nor the Government properly apply the Supreme

Court’s holding in Riley v. California, which permits the warrantless seizure of a cell

phone, but requires a warrant to search it.2 573 U.S. 373, 396 (2014) (upholding the

seizure of a cell phone but requiring a warrant to search because “[m]odern cell

phones, as a category, implicate privacy concerns far beyond those implicated by the

search of a cigarette pack, a wallet, or a purse” as “a cell phone search would typically


2 Both the Defendant’s and Government’s arguments about exigent circumstances,
plain view, and searches incident to arrest do not adequately apply the framework
laid out in Riley v. California for the warrantless search of a cell phone. 573 U.S. 373,
381 (2014). In Riley, the Supreme Court held that exigent circumstances, like the
imminent explosion of a bomb or kidnapping, may make the warrantless search of a
cell phone objectively reasonable but that a case-by-case factual analysis is required
to establish those circumstances. 573 U.S. at 402. While the Government argues that
the need to identify the perpetrators of the shooting justified the seizure of the
phone, it makes little sense why it then did not immediately seek to obtain a
warrant to search the phone’s contents. Thus, even if an exigency exception justified
seizure, the Government’s assertion of exigency would be belied by its own inaction
as it did not seek a warrant to search the contents of the phone to identify the
shooter until three months after the incident occurred.
                                               6
     Case 3:20-cr-00264-JBA Document 42 Filed 06/09/21 Page 7 of 14




expose to the government far more than the most exhaustive search of a house”)

(emphasis in original). However, because no one could reasonably claim a subjective

or objective expectation of privacy in an unclaimed phone left at a crime scene, law

enforcement acted reasonably in taking the phone, and the initial seizure was

constitutional. 3 See Katz v. United States, 389 U.S. 347, 352 (1967) (establishing that

for law enforcement to violate the Fourth Amendment, an individual must manifest

both a subjective and objective expectation of privacy in the item or area to be seized

or searched).

       b. Delay in securing the warrant

       From the time the phone was seized on September 9, 2020 until Detective

Thomas and the FBI obtained a warrant to search its contents on December 14, 2020,

the phone remained in the custody of the HPD. Defendant and the Government

dispute how the length of search delay should be measured, with the Government

arguing that they waited only four days after probable cause to search had been

established by the DNA results and Defendant arguing that the delay extended from

the initial seizure of the phone in September to the Government’s application for the

warrant on December 8. Undoubtedly, the Government’s probable cause to search the

phone was significantly strengthened by the DNA report, which connected the illegal

gun to Mr. Tisdol, but the Government’s contention that the delay began only once

Detective Thomas became aware of the test results is unpersuasive. In the Court’s

view, the length of delay is properly measured, at best, as the thirty-four days


3 The abandonment doctrine does not apply to this analysis because both detectives
testified that they believed the phone to be that of Mr. Tisdol, who was in critical
condition when removed by paramedics and thus could not have intended to leave
his phone behind. See United States v. Lee, 916 F.2d 814, 818 (2d Cir. 1990) (noting
that an owner must have manifested an objective intent to abandon the item for the
doctrine to apply). Therefore, although the police acted reasonably in seizing the
unclaimed phone, Mr. Tisdol retained both an objective and subjective expectation
of privacy preventing the warrantless search of the phone’s contents.
                                           7
     Case 3:20-cr-00264-JBA Document 42 Filed 06/09/21 Page 8 of 14




between when the State Lab released the results to the HPD on November 4 and when

Detective Thomas sought a search warrant on December 8.

       To determine if this delay was reasonable, the Court is guided by United States

v. Smith, which sets out the four factors used to analyze the reasonableness of

governmental delays in securing warrants in the context of the seizure of a

defendant’s tablet computer. 967 F.3d at 198.

       [T]he following four factors are generally relevant to whether the police have
       waited an unreasonable amount of time before seeking a search warrant: [1]
       the length of the delay, [2] the importance of the seized property to the
       defendant, [3] whether the defendant had a reduced property interest in the
       seized item, and [4] the strength of the state's justification for the delay.

Id. at 206 (finding a thirty-day delay in applying for a search warrant unconstitutional

and not excused by the state’s argument that the lead investigator was responsible

for a large geographical region and had a significant caseload). Applying these factors

to the present case, factors one and four weigh against the Government, factor two

weighs in favor of the Government, and factor three is neutral. On balance, for the

following reasons, the Court finds that the delay in seeking the search warrant for

Defendant’s phone was unreasonable.

       In Smith, the Second Circuit gave “independent weight to the length of delay”

and held that “a month-long delay well exceeds what is ordinarily reasonable”

because “if the police have probable cause to seize an item in the first place, there is

little reason to suppose why they cannot promptly articulate that probable cause in

the form of an application to a judge for a search warrant.” Id. at 206-07. Here, the

delay between the positive DNA test results establishing probable cause and the

application for the warrant was thirty-four days and thus “well exceeds what is

ordinarily reasonable.” Id. Therefore, this factor weighs in favor of Defendant.

       In its application for a warrant, the Government “concede[d the second factor

of the Smith test,] that the importance of the cell phone to the defendant is significant.”

                                            8
     Case 3:20-cr-00264-JBA Document 42 Filed 06/09/21 Page 9 of 14




(Affidavit at 8 n.3.) However, in its objection to Defendant’s motion to suppress, the

Government argues that the phone could not have been important to Defendant as he

was unable to use it while incarcerated. (Gov’t Opp. at 16.) Notwithstanding the

Government’s initial concession, the Court agrees that, while cell phones generally

are of significant importance to their owners, the importance of this cell phone to Mr.

Tisdol was diminished at this time because he was incarcerated and would not have

been able to access it even if it had not been seized. See Smith 967 F.3d at 208 (noting

that, while smart devices generally are of great importance to their owners, the device

in question was not important to the defendant because “he did not request the return

of the tablet” and had other ways to accomplish the same tasks without his device).4

Thus, this factor weighs in favor of the Government.

       The third Smith factor examines the strength of the property interest in the

seized item to be searched. A multitude of elements comprise the strength of this

property interest, including the inherent criminality of the seized item, whether the

defendant willingly relinquished the property to the state or otherwise consented to

search or seizure, the independent evidentiary value of the item, and the police’s level

of suspicion, meaning probable cause or reasonable suspicion, in seizing the item. 937

F.3d at 208-209. It is obvious that Defendant’s cell phone was not inherently criminal

and that Defendant did not voluntarily relinquish his phone nor otherwise consent to

search. However, that the phone was left at the scene of the shooting, albeit as a result

of Defendant’s injuries and hospitalization, reduces his property interest in the

phone, and its confiscation as part of an ongoing criminal investigation may have




4Mr. Tisdol similarly did not ask for his device, although this carries less weight
because he was incarcerated and could not have it.
                                           9
    Case 3:20-cr-00264-JBA Document 42 Filed 06/09/21 Page 10 of 14




reduced that interest further.5 See Smith, 967 F.3d at 209. Thus, Defendant’s property

interest is reduced, but not eliminated, and this factor remains neutral.

       The last Smith factor regards the justification for the state’s delay in

petitioning for a warrant. Both Detective Thomas and the Government at the hearing

acknowledged that there was no “explanation” for the delay. Under Smith, even

communication snafus, particularly within the same police department where each

detective was aware that the other’s investigation utilized crime scene evidence, do

not excuse an extended delay. 967 F.3d at 210. This factor weighs in favor of

Defendant.

       Smith underscores that “the Fourth Amendment imposes a time-sensitive duty

to diligently apply for a search warrant if an item has been seized for that very

purpose, and all the more so if the item has been warrantlessly seized.” Id. Here, the

Government’s complete lack of explanation for the month-long communication

failure between two of the officers actively investigating matters pertaining to

Defendant totally disregards the temporal limitations of the Fourth Amendment’s

reasonableness requirements, particularly when those requirements had been so

recently and expressly clarified by the Second Circuit in Smith. Thus, as the record

before the Court demonstrates that only one of the four factors weighs in favor of the

Government, the Court finds the Government’s delay to be unreasonable and violative

of the Fourth Amendment.

       c. The Exclusionary Rule



5The Government also argues that the phone had independent investigative value.
However, while the phone was initially seized as part of the shooting investigation,
no warrant was ever sought to search the phone for help in the investigation, and
the perpetrators of the shooting were never identified. If the Government believed
that the phone held valuable information that could help identify the perpetrators of
the shooting, reason suggests that they would have promptly pursued a search
warrant on that basis.
                                          10
    Case 3:20-cr-00264-JBA Document 42 Filed 06/09/21 Page 11 of 14




       Having found that the delay violates the Fourth Amendment, the Court must

decide if the evidence obtained from the phone should be suppressed. The

exclusionary rule, an equitable remedy designed to deter misconduct by law

enforcement, “applies only if the police have violated the Constitution deliberately,

recklessly, or with gross negligence, or if a constitutional violation is the product of

recurring or systemic negligence.” Smith, 967 F.3d at 211. While the evidence

obtained in Smith was not suppressed because the specific timing rule had not yet

been announced and therefore an objectively reasonable officer would not have

appreciated the constitutional consequence of a month-long delay in securing a

search warrant, the Second Circuit explicitly put law enforcement on notice that

month-long, unjustified delays will no longer be tolerated:

       All that said, we have stated and clarified principles above that shall guide law
       enforcement officers with respect to what circumstances establish an
       unreasonable delay under the Fourth Amendment. We have discussed how the
       length of delay has independent weight as a factor and how a delay of one
       month or more is ordinarily too long for an officer to apply for a warrant. We
       have described how seizure of personal electronic storage and communication
       devices must be given heightened consideration in terms of the defendant's
       interests. And we have explained how the general press of police business may
       not justify a lengthy delay absent particular evidence showing why other
       police duties reasonably took precedence. These principles shall likewise
       inform the application of the exclusionary rule in future cases.

Smith, 967 F.3d at 213. In articulating that its principles should be used to guide the

application of the exclusionary rule, Smith essentially directed that unreasonably

delayed search results caused by police department administrative foibles are

unacceptable. Thus, the evidence obtained from Mr. Tisdol’s phone should be

suppressed.

       d.   The Good Faith Exception

       The Government argues that the good faith exception applies because the

evidence was “obtained in objectively reasonable reliance on a subsequently


                                          11
    Case 3:20-cr-00264-JBA Document 42 Filed 06/09/21 Page 12 of 14




invalidated search warrant,” United States v. Galpin, 720 F.3d 436, 452 (2d Cir. 2013)

(quoting United States v. Leon, 468 U.S. 897, 922 (1984)), and the officers acted in

accordance with the limitations of the warrant. However, there are four instances

where the good faith exception does not apply:

       (1) where the issuing magistrate has been knowingly misled; (2) where the
       issuing magistrate wholly abandoned his or her judicial role; (3) where the
       application is so lacking in indicia of probable cause as to render reliance upon
       it unreasonable; and (4) where the warrant is so facially deficient that reliance
       upon it is unreasonable.

Id. (quoting United States v. Moore, 968 F.2d 216, 222 (2d Cir. 1992)).

       Here, the Government’s assurance in Detective Thomas’s affidavit that the

delay was only four days long and therefore did not violate Smith, (see Affidavit at 8

n.3.), misled the magistrate judge given that the delay began, at the latest, when the

HPD received the State Lab report in November, and potentially much earlier when

the phone was seized at the crime scene in September.6 The facts recited in the

footnote chronicled an order of events contrary to that described by both detectives

at the hearing, and the footnote’s implication that it was excusable that Detectives

Parker and Thomas failed to communicate, even though they were investigating the

same illegal firearm, because they operated in strictly isolated silos of state and

federal law enforcement is misleading. The inclusion of the Government’s legal

analysis in the affidavit was outside the scope of what Detective Thomas could attest

to as his personal knowledge, and the Government’s failure to disclose a fulsome

account of the Second Circuit’s explicit directive in Smith demonstrates that the

Government was aware of the applicable law but failed to apply it appropriately.


6Given that the detectives both testified they believed the phone belonged to Mr.
Tisdol when they recovered it at the scene and that the firearm, with its serial
number obliterated, was found next to a trail of Mr. Tisdol’s blood, detectives likely
had sufficient cause to move for a search warrant without the affirmative DNA
evidence connecting the gun to Mr. Tisdol.
                                          12
     Case 3:20-cr-00264-JBA Document 42 Filed 06/09/21 Page 13 of 14




Knowing its constitutional obligation to act in a timely manner, law enforcement

failed, without explanation, to obtain or seek a search warrant promptly after the test

results were available to it, or even earlier immediately after the shooting, and the

good faith exception does not apply.

       Because the Court grants Defendant’s motion on the grounds described above,

it does not reach the issue of particularity. Interestingly, defense counsel points out

important concerns raised by the experts’ testimony that the GreyKey system cannot

tailor the type or scope of its data extraction, notwithstanding any particularity

requirements of a warrant. See Galpin, 720 F.3d at 445–46 (requiring that “the

warrant must specify the items to be seized by their relation to designated crimes”);

United States v. Buck, 813 F.2d 588, 590–92 (2d Cir.1987) (finding overbroad a

warrant authorizing the seizure of “any papers, things or property of any kind”

relating to the specified crime because it failed to limit the type of evidence to be

seized). The Government’s natural desire to have a complete understanding of the

facts, standing alone, likely does not always justify seeking the total inventory of an

individual’s history through the data on his or her cell phone. See Galpin, 720 F.3d at

447 (warning of the “enormous” “potential for privacy violations occasioned by an

unbridled, exploratory search of a hard drive”); Smith, 967 F.3d at 207 (emphasizing

“the special concerns that apply when law enforcement seize and search people's

personal electronic data and communication devices” because they contain “such vast

quantities of irrelevant private material”); Riley, 573 U.S. at 393 (observing that “[c]ell

phones differ in both a quantitative and a qualitative sense from other objects that

might be kept on an arrestee's person[,] . . . notabl[y in] their immense storage

capacity.”) In other words, the completeness that the Government desires may be at

odds with the particularity that the Fourth Amendment requires, but whether the

Government’s exclusive choice of GreyKey enables it to fulfill its constitutional


                                            13
     Case 3:20-cr-00264-JBA Document 42 Filed 06/09/21 Page 14 of 14




obligation of specificity in its digital searches of smart phones will be left for another

day since the evidence from the phone is suppressed on alternative grounds.

   III.      Conclusion

          For the foregoing reasons, Defendant’s Motion to Suppress [Doc. # 17] is

GRANTED, and no evidence obtained from the unconstitutional search of Defendant’s

cell phone will be admitted at trial.



                                             IT IS SO ORDERED.

                                             ____________________/s/________________________
                                             Janet Bond Arterton, U.S.D.J.

                       Dated at New Haven, Connecticut this 9th day of June 2021.




                                           14
